Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                          May 15 2013, 8:37 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

ANDREW B. ARNETT                                  GREGORY F. ZOELLER
Indianapolis, Indiana                             Attorney General of Indiana

                                                  AARON J. SPOLARICH
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

CHRISTOPHER S. EDWARDS,                           )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 73A01-1210-CR-446
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE SHELBY CIRCUIT COURT
                         The Honorable Charles D. O’Connor, Judge
                               Cause No. 73C01-1103-FA-4



                                         May 15, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Christopher S. Edwards appeals the trial court’s denial of his motion to withdraw

his guilty plea. He presents a single issue for review, namely, whether the trial court

abused its discretion when it denied his motion.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       In March 2011, the State charged Edwards with one count of child molesting, as a

Class A felony; one count of child molesting, as a Class C felony; and one count of

performing sexual conduct in the presence of a minor, as a Class D felony. Edwards then

requested to continue the pretrial conference at least five times, requests that the trial

court granted. Finally, on April 2, 2012, Edwards and the State filed a joint motion to

enter a plea of guilty (“Plea Agreement”), executed by counsel for the parties, and an

advisement of rights and waiver (“Waiver”), executed by Edwards.                In the Plea

Agreement, Edwards agreed to plead guilty to child molesting, as a Class A felony, and

agreed to a sentence of thirty-three years, with twenty-eight years executed and five years

suspended to probation. Edwards executed the Waiver, which provides in part that the

entry of a guilty plea “constitutes an admission of the truth of all the facts alleged in the

Information to which a plea of guilty has been entered and that the guilty plea amounts to

a conviction.” Appellant’s App. at 49. The Waiver further provides: “You have been

given an opportunity to read the information to which you are pleading guilty, and you

admit the alleged facts contained therein are true and constitute a factual basis for your

plea.” Id. Finally, immediately above Edwards signature, the Waiver provides: “By


                                             2
signing this advisement, you are agreeing that the foregoing has been read and

understood, and by pleading guilty, you understand that you are waiving each and every

right enumerated.” Id.

       On May 3, the trial court conducted a hearing on the Plea Agreement. At that

hearing, Edwards answered affirmatively when asked whether he: (1) had read the Plea

Agreement and Waiver; (2) had discussed its contents with his attorney before he signed

it; and (3) intended to enter a plea of guilty. The trial court then read aloud the charge of

child molesting, as a Class A felony, and asked whether Edwards understood that by

pleading guilty he would be admitting that he had committed the crime charged.

Edwards again answered affirmatively. Finally, the State described the facts underlying

the charge to which Edwards had agreed to plead guilty, and Edwards admitted to the

factual basis for the plea and that he had acted as described. At the conclusion of the

hearing, the trial court took the plea under

advisement.

       The sentencing hearing was scheduled for June 21. At that hearing, before being

sentenced, Edwards informed the court that he wished to withdraw his guilty plea. The

State subsequently filed its objection to the withdrawal of the guilty plea, and, on June

27, Edwards filed a written motion to withdraw his plea. In the motion, Edwards stated

that he had “had time to reflect on the plea of guilty” and wished to go to trial on all three

charges because he had “alerted Counsel that he did not actually engage in the facts

alleged in the factual basis.” Id. at 32. On August 1, the trial court denied Edwards’

motion with a detailed written order.


                                               3
       At the sentencing hearing on September 6, the trial court accepted the Plea

Agreement and sentenced Edwards accordingly. Edwards now appeals the denial of his

motion to withdraw his guilty plea.

                            DISCUSSION AND DECISION

       Edwards contends that the trial court erred when it denied his motion to withdraw

his guilty plea. As discussed by our Supreme Court:

              Indiana Code § 35-35-1-4(b) governs motions to withdraw guilty
       pleas. After a defendant pleads guilty but before a sentence is imposed, a
       defendant may motion to withdraw a plea of guilty. Id. The court must
       allow a defendant to withdraw a guilty plea if “necessary to correct a
       manifest injustice.” Id.

              By contrast, the court must deny the motion if withdrawal of the plea
       would “substantially prejudice[ ]” the State. Id. In all other cases, the court
       may grant the defendant’s motion to withdraw a guilty plea “for any fair
       and just reason.” Id.

               A trial court’s ruling on a motion to withdraw a guilty plea “arrives
       in this Court with a presumption in favor of the ruling.” Coomer v. State,
       652 N.E.2d 60, 62 (Ind. 1995). We will reverse the trial court only for an
       abuse of discretion. Id. In determining whether a trial court has abused its
       discretion in denying a motion to withdraw a guilty plea, we examine the
       statements made by the defendant at his guilty plea hearing to decide
       whether his plea was offered “freely and knowingly.” Id.

Brightman v. State, 758 N.E.2d 41, 44 (Ind. 2001) (footnotes omitted; alteration original).

Further, we will not disturb the trial court’s ruling where it was based on conflicting

evidence, and we will not reweigh the evidence. Weatherford v. State, 697 N.E.2d 32, 34

(Ind. 1998) (citation and quotation omitted).

       Here, Edwards contends that it “is manifestly unjust that a man, who believes in

his innocence, is not allowed to withdraw a plea prior to it being accepted by the court.”

Appellant’s Brief at 10. He is correct that the trial court must allow the withdrawal of a
                                                4
guilty plea to correct a manifest injustice. But Indiana Code Section 35-35-1-4 lists

examples of manifest injustice that would require a trial court to allow withdrawal of a

guilty plea:

       (1) The convicted person was denied the effective assistance of counsel;
       (2) The plea was not entered or ratified by the convicted person;
       (3) The plea was not knowingly and voluntarily made;
       (4) The prosecuting attorney failed to abide by the terms of a plea
       agreement; or
       (5) The plea and judgment of conviction are void or voidable for any other
       reason.

Edwards has not alleged or demonstrated any of these circumstances. Rather, he merely

asserts his innocence. But Edwards signed the Waiver, and he stated under oath at the

guilty plea hearing that he wished to plead guilty to Class A felony child molesting, both

times admitting the factual basis for that charge. He did so after consultation with

counsel, and he does not allege that his counsel was ineffective.           He made no

protestations of innocence at the guilty plea hearing, but first asserted his innocence and

requested to change his plea at the sentencing hearing. We cannot say that these facts

demonstrate manifest injustice so as to require the trial court to allow Edwards to

withdraw his guilty plea.

       Edwards has not shown that the trial court abused its discretion in denying his

withdrawal motion. Again, a trial court’s ruling on a motion to withdraw a guilty plea

arrives in this Court with a presumption in favor of the ruling. Brightman, 758 N.E.2d at

44 (quotation marks and citation omitted). The trial court noted that the only basis

Edwards provided for his request to withdraw his plea was a “change of heart.”

Appellant’s App. at 29. The court also noted that Edwards had been granted several


                                            5
continuances prior to his guilty plea, the court had advised him that no further

continuances would be granted, the State had ceased trial preparation and efforts to

secure witnesses, and the child victim had been told that he would not be required to

testify and that Edwards had admitted his guilt. On these facts, we cannot say that the

trial court abused its discretion when it denied Edwards’ motion to withdraw his guilty

plea.

        Affirmed.

BAILEY, J., and BARNES, J., concur.




                                          6